DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/09/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant argues Miskin [US 2016/0095180 A1] in view of Wu et al [US 2016/0255683 A1] does not teach or discloses “A lamp, comprising: a primary light emitting diode (LED) grouping, the primary LED grouping having a first quantity of LED light sources, the primary LED grouping providing a first net color temperature; a switchable LED grouping including at least: (i) a first LED subgrouping, the first LED subgrouping having a second quantity of LED light sources, the first LED subgrouping providing a second net color temperature lower than the first net color temperature, and 3Application No.: 15/981,604 Amendment and Response to October 29, 2019 Final Office Action (ii) a second LED subgrouping, the second LED subgrouping having a third quantity of LED light sources, the second LED subgrouping providing a third net color temperature greater than the first net color temperature, wherein the first quantity of LED light sources is greater than the second quantity of LED light sources and the first quantity of LED light sources is greater than the third quantity of LED light sources; and a conduction path selector to one of (i) serially connect at least one of the first LED subgrouping and the second LED 
Examiner disagrees: 
Miskin discloses a lamp, comprising: 
a primary light emitting diode (LED) grouping (Fig. 9, 62 & Paragraph [0054]); 
a switchable LED grouping (Fig. 9, 74 & Paragraph [0079 & 0089]) including at least: 
(i) a first LED subgrouping (Fig. 9, first LED subgrouping is described below), the first LED subgrouping (Fig. 9, first LED subgrouping is described below) having a second quantity of LED light sources (Fig. 9, first LED subgrouping is described below), the first LED subgrouping (Fig. 9, first LED subgrouping is described below) 
(ii) a second LED subgrouping (Fig. 9, second LED grouping is described below), the second LED subgrouping (Fig. 9, second LED grouping is described below) having a third quantity of LED light sources (Fig. 9, second LED subgrouping is described below), the second LED subgrouping (Fig. 9, second LED grouping is described below); the primary LED grouping (Fig. 9, a primary LED grouping) having a first quantity of LED light sources (Fig. 9, a primary LED grouping)
wherein the first quantity of LED light sources (Fig. 9, a primary LED grouping) is greater than the second quantity of LED light sources (Fig. 9, first LED subgrouping is described below) and the first quantity of LED light sources (Fig. 9, a primary LED grouping) is greater than the third quantity of LED light sources (Fig. 9, second LED subgrouping is described below); and 

[AltContent: textbox ()][AltContent: textbox (The first and second LED subgroupings of a plurality of LED light sources)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a primary LED grouping)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox ()][AltContent: rect]
    PNG
    media_image1.png
    541
    841
    media_image1.png
    Greyscale


a conduction path selector (Fig. 9, 74 & Paragraph [0079 & 0089]) to one of (i) serially connect at least one of the first LED subgrouping (Fig. 9, first LED subgrouping is described below) and the second LED subgrouping (Fig. 9, second LED subgrouping is described below) to the primary LED grouping (Fig. 9, 62 & Paragraph [0054]), 
Miskin does not specify the primary LED grouping providing a first net color temperature; providing a second net color temperature lower than the first net color temperature, and providing a third net color temperature greater than the first net color temperature, and (ii) disconnect both the first LED subgrouping and the second LED subgrouping from the primary LED grouping.
Wu discloses the primary LED grouping providing a first net color temperature (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”); providing a second net color temperature (Paragraph [0020] “the first string 30,the fourth string 33 and the fifth string 34 form one of the LED strings 3 with a color temperature of 2700K”) lower than the first net color temperature (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”), and providing a third net color temperature (Paragraph [0020] “the third string 32 and the fifth string 34 form a further one of the LED strings 3 with a color temperature of 5000K”) greater than the first net color temperature (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”), and (ii) disconnect (Fig. 3, 231) both the first LED subgrouping (Fig. 3, 30) and the second LED subgrouping (Fig. 3, 31) from the primary LED grouping (Fig. 3, 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin with the primary LED grouping providing a first net color temperature; providing a second net color temperature lower than the first net color temperature, and providing a third net color temperature greater than the first net color temperature, and (ii) disconnect both the first LED subgrouping and the second LED subgrouping from the primary LED grouping for purpose of adjusting the light color of the lamp through a simple switch and maintains the driving voltage constant and improve the power utilization and light adjustable range, and lower the component cost as disclosed by Wu (Paragraph [0012]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27-28 recites the limitation "the third LED grouping" “the second LED grouping” in lines 1-2. The independent claim 24 does not recite "the third LED grouping" “the second LED grouping” but it recites "the first LED subgrouping" “the second LED subgrouping”. It’s confusing because there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Miskin [US 2016/0095180 A1] in view of Wu et al [US 2016/0255683 A1].
In regards to claim 16. Miskin discloses a LED lamp comprising:
a primary LED grouping including a plurality of LED light sources (Fig. 9, 62 & Paragraph [0054])
switchable LED groupings (Fig. 9, 74 & Paragraph [0079 & 0089]) comprising at least (i) a second LED grouping (Fig. 9, second LED grouping is described below) of a plurality of LED light sources, and (ii) a third LED grouping (Fig. 9, third LED grouping is described below) of a plurality of LED light sources and
individual ones of the plurality of LED light sources of the primary LED grouping (Fig. 9, 62 & Paragraph [0054]), individual ones of the plurality of LED light sources of the second LED grouping (Fig. 9, second LED grouping is described below), and individual ones of the plurality of LED light sources of the third LED grouping (Fig. 9, third LED grouping is described below) are positionally distributed in an interleaved arrangement so that LED light sources of the primary (Fig. 9, 62 & Paragraph [0054]), the second (Fig. 9, second LED grouping is described below) and third LED grouping (Fig. 9, third LED grouping is described below) are located throughout the LED lamp (Paragraph [0015 & 0032]).
a conduction path selector (Fig. 9, 74 & Paragraph [0079 & 0089]) 
[AltContent: textbox (The second and third LED groupings of a plurality of LED light sources)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a primary (first) LED grouping)][AltContent: arrow][AltContent: arrow][AltContent: textbox ()][AltContent: rect][AltContent: textbox ()][AltContent: rect]
    PNG
    media_image1.png
    541
    841
    media_image1.png
    Greyscale


Miskin does not specify a first net CCT rating light emission; providing a second net CCT rating light emission; providing a third net CCT rating light emission; wherein the second net CCT rating is greater than the first net CCT rating, and the third net CCT rating is lower than the first net CCT rating. a CCT tunable LED lamp; a conduction path selector to respectively connect or isolate one or more of the second LED grouping and third LED grouping to or from the primary LED grouping;
Wu discloses a first net CCT rating light emission (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”); providing a second net CCT rating light emission (Paragraph [0020] “the third string 32 and the fifth string 34 form a further one of the LED strings 3 with a color temperature of 5000K”); providing a third net CCT rating light emission (Paragraph [0020] “the first string 30,the fourth string 33 and the fifth string 34 form one of the LED strings 3 with a color temperature of 2700K”); wherein the second net CCT rating (Paragraph [0020] “the third string 32 and the fifth string 34 form a further one of the LED strings 3 with a color temperature of 5000K”) is greater than the first net CCT rating (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”), and the third net CCT rating (Paragraph [0020] “the first string 30,the fourth string 33 and the fifth string 34 form one of the LED strings 3 with a color temperature of 2700K”) is lower than the first net CCT rating (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”). a CCT tunable LED lamp (Abstract); a conduction path selector (Fig. 3, 231 & Paragraph [0017]) to respectively connect or isolate one or more of the second LED grouping (Fig. 3, 32) and third LED grouping (Fig. 3, 30) to or from the primary LED grouping (Fig. 3, 33-34);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin with a first net CCT rating light emission; providing a second net CCT rating light emission; providing a third net CCT rating light emission; wherein the second net CCT rating is greater than the first net CCT rating, and the third net CCT rating is lower than the first net CCT rating. a CCT tunable LED lamp; a conduction path selector to respectively connect or isolate one or more of the second LED grouping and third LED grouping to or from the primary LED grouping for purpose of adjusting the light color of the lamp through a simple switch and maintains the driving voltage constant and improve the power utilization and light adjustable range, and lower the component cost as disclosed by Wu (Paragraph [0012]).
In regards to claim 17.  Miskin in view of Wu discloses the CCT tunable LED lamp of claim 16, including:
the primary LED grouping having a first quantity of LED light sources (Fig. 9, 62 Primary LED group shown below & Paragraph [0054]); and each of the switchable LED groupings having (Fig. 9, second to third LED grouping is described below) a quantity of LED light sources such that the first quantity is greater than the quantity of LED light sources (Fig. 9, second to third LED grouping is described below) in each of the switchable LED groupings (Fig. 9, second to third LED grouping is described below).
[AltContent: textbox (The second and third LED groupings of a plurality of LED light sources)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a primary (first) LED grouping)][AltContent: arrow][AltContent: arrow][AltContent: textbox ()][AltContent: rect][AltContent: textbox ()][AltContent: rect]
    PNG
    media_image1.png
    541
    841
    media_image1.png
    Greyscale

In regards to claim 18. Miskin in view of Wu discloses the CCT tunable LED lamp of claim 16, wherein the conduction path selector (Fig. 3, 231 & Paragraph [0017]) is configured to select a conductive path that places the primary LED grouping in electrical series (Fig. 9, 62 Primary LED group shown below & Paragraph [0054]) with at least one of the second LED grouping and the third LED grouping (Fig. 9, second to third LED grouping is described below).
[AltContent: textbox (The second and third LED groupings of a plurality of LED light sources)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a primary (first) LED grouping)][AltContent: arrow][AltContent: arrow][AltContent: textbox ()][AltContent: rect][AltContent: textbox ()][AltContent: rect]
    PNG
    media_image1.png
    541
    841
    media_image1.png
    Greyscale

In regards to claim 23. Miskin in view of Wu discloses the CCT tunable LED lamp of claim 16, wherein the CCT tunable LED lamp (Wu Abstract) includes one electronic driver (Wu Fig. 3, 2 & Paragraph [0017]) for driving the primary LED grouping (Miskin Fig. 9, 62 Primary LED group shown above & Paragraph [0054]) and the switchable LED groupings (Miskin Fig. 9, second to third LED grouping is described above).
In regards to claim 24. Miskin discloses a lamp, comprising: 
a primary light emitting diode (LED) grouping (Fig. 9, 62 & Paragraph [0054]); 
a switchable LED grouping (Fig. 9, 74 & Paragraph [0079 & 0089]) including at least: 
(i) a first LED subgrouping (Fig. 9, first LED subgrouping is described below), the first LED subgrouping (Fig. 9, first LED subgrouping is described below) having a second quantity of LED light sources (Fig. 9, first LED subgrouping is described below), the first LED subgrouping (Fig. 9, first LED subgrouping is described below) 
(ii) a second LED subgrouping (Fig. 9, second LED grouping is described below), the second LED subgrouping (Fig. 9, second LED grouping is described below) having a third quantity of LED light sources (Fig. 9, second LED subgrouping is described below), the second LED subgrouping (Fig. 9, second LED grouping is described below); the primary LED grouping (Fig. 9, a primary LED grouping) having a first quantity of LED light sources (Fig. 9, a primary LED grouping)
wherein the first quantity of LED light sources (Fig. 9, a primary LED grouping) is greater than the second quantity of LED light sources (Fig. 9, first LED subgrouping is described below) and the first quantity of LED light sources (Fig. 9, a primary LED grouping) is greater than the third quantity of LED light sources (Fig. 9, second LED subgrouping is described below); and 

[AltContent: textbox ()][AltContent: textbox (The first and second LED subgroupings of a plurality of LED light sources)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a primary LED grouping)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox ()][AltContent: rect]
    PNG
    media_image1.png
    541
    841
    media_image1.png
    Greyscale


a conduction path selector (Fig. 9, 74 & Paragraph [0079 & 0089]) to one of (i) serially connect at least one of the first LED subgrouping (Fig. 9, first LED subgrouping is described below) and the second LED subgrouping (Fig. 9, second LED subgrouping is described below) to the primary LED grouping (Fig. 9, 62 & Paragraph [0054]), 
Miskin does not specify the primary LED grouping providing a first net color temperature; providing a second net color temperature lower than the first net color temperature, and providing a third net color temperature greater than the first net color temperature, and (ii) disconnect both the first LED subgrouping and the second LED subgrouping from the primary LED grouping.
Wu discloses the primary LED grouping providing a first net color temperature (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”); providing a second net color temperature (Paragraph [0020] “the first string 30,the fourth string 33 and the fifth string 34 form one of the LED strings 3 with a color temperature of 2700K”) lower than the first net color temperature (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”), and providing a third net color temperature (Paragraph [0020] “the third string 32 and the fifth string 34 form a further one of the LED strings 3 with a color temperature of 5000K”) greater than the first net color temperature (Paragraph [0020] “the second string 31, the fourth string 33 and the fifth string 34 form another one of the LED strings 3 with a color temperature of 4000K”), and (ii) disconnect (Fig. 3, 231) both the first LED subgrouping (Fig. 3, 30) and the second LED subgrouping (Fig. 3, 31) from the primary LED grouping (Fig. 3, 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin with the primary LED grouping providing a first net color temperature; providing a second net color temperature lower than the first net color temperature, and providing a third net color temperature greater than the first net color temperature, and (ii) disconnect both the first LED subgrouping and the second LED subgrouping from the primary LED grouping for purpose of adjusting the light color of the lamp through a simple switch and maintains the driving voltage constant and improve the power utilization and light adjustable range, and lower the component cost as disclosed by Wu (Paragraph [0012]).
In regards to claim 25. Miskin in view of Wu discloses the lamp of claim 24, wherein the lamp is one of a replacement lamp, a LED tube (Wu: Paragraph [0009]), an indoor luminaire and an outdoor fixture.
Claims 19-21 and 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over Miskin [US 2016/0095180 A1] in view of Wu et al [US 2016/0255683 A1] as applied to claim 16 above, and further in view of Van de Ven et al [US 2013/0002157 A1].
In regards to claim 19. Miskin in view of Wu discloses the CCT tunable LED lamp of claim 16, 
Miskin in view of Wu does not specify wherein at least some LED light sources in the primary LED grouping have different CCT ratings from each other, and the first net CCT rating is the net of the different CCT ratings within the primary LED grouping.
Van de Ven discloses wherein at least some LED light sources in the primary LED grouping (Fig. 8, 11d & Paragraph [0074]) have different CCT ratings from each other (Paragraph [0086-88]), and the first net CCT rating (Fig. 8, 11d & Paragraph [0074]) is the net of the different CCT ratings within the primary LED grouping (Paragraph [0045-48]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin in view of Wu with at least some LED light sources in the primary LED grouping have different CCT ratings from each other, and the first net CCT rating is the net of the different CCT ratings within the primary LED grouping for purpose of provided the ability to select the color of light emitted by the device from a range of different colors as disclosed by Van de Ven (Paragraph [0038]).
In regards to claim 20. Miskin in view of Wu discloses the CCT tunable LED lamp of claim 16, 
Miskin in view of Wu does not specify wherein at least some LED light sources in the second LED grouping have different CCT ratings from each other, and the second net CCT rating is the net of the different CCT ratings within the second LED grouping.
Van de Ven discloses wherein at least some LED light sources (Fig. 8, 12d & Paragraph [0074]) in the second LED grouping (Fig. 8, 12d & Paragraph [0074]) have different CCT ratings from each other (Paragraph [0086-88]), and the second net CCT rating is the net of the different CCT ratings within the second LED grouping (Paragraph [0045-48]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin in view of Wu with at least some LED light sources in the second LED grouping have different CCT ratings from each other, and the second net CCT rating is the net of the different CCT ratings within the second LED grouping for purpose of provided the ability to select the color of light emitted by the device from a range of different colors as disclosed by Van de Ven (Paragraph [0038]).
In regards to claim 21. Miskin in view of Wu discloses the CCT tunable LED lamp of claim 16, 
Miskin in view of Wu does not specify wherein at least some LED light sources in the third LED grouping have different CCT ratings from each other, and the third net CCT rating is the net of the different CCT ratings within the third LED grouping.
Van de Ven discloses wherein at least some LED light sources in the third LED grouping (Fig. 8, 13, 13 & Paragraph [0076-77]) have different CCT ratings from each other (Fig. 8, 12d & Paragraph [0074]), and the third net CCT rating (Fig. 8, 13, 13 & Paragraph [0076-77]) is the net of the different CCT (Paragraph [0086-88]) ratings within the third LED grouping (Fig. 8, 13, 13 & Paragraph [0076-77]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin in view of Wu with at least some LED light sources in the third LED grouping have different CCT ratings from each other, and the third net CCT rating is the net of the different CCT ratings within the third LED grouping for purpose of provided the ability to select the color of light emitted by the device from a range of different colors as disclosed by Van de Ven (Paragraph [0038]).
In regards to claim 26. Miskin in view of Wu discloses the lamp of claim 24, 
Miskin in view of Wu does not specify wherein at least some LED light sources in the primary LED grouping have different net color temperature ratings from each other, and the first net color temperature rating is the net of the different color temperature ratings within the primary LED grouping.
Van de Ven discloses wherein at least some LED light sources in the primary LED grouping (Fig. 8, 11d & Paragraph [0074]) have different net color temperature ratings from each other (Paragraph [0086-88]), and the first net color temperature rating (Fig. 8, 11d & Paragraph [0074]) is the net of the different color temperature ratings within the primary LED grouping (Paragraph [0045-48]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin in view of Wu with wherein at least some LED light sources in the primary LED grouping have different net color temperature ratings from each other, and the first net color temperature rating is the net of the different color temperature ratings within the primary LED grouping for purpose of provided the ability to select the color of light emitted by the device from a range of different colors as disclosed by Van de Ven (Paragraph [0038]).
In regards to claim 27. Miskin in view of Wu discloses the lamp of claim 24,
Miskin in view of Wu does not specify wherein at least some LED light sources in the second LED grouping have different net color temperature ratings from each other, and the second net color temperature rating is the net of the different net color temperature ratings within the second LED grouping.
Van de Ven discloses wherein at least some LED light sources (Fig. 8, 12d & Paragraph [0074]) in the second LED grouping (Fig. 8, 12d & Paragraph [0074]) have different net color temperature ratings from each other (Paragraph [0086-88]), and the second net color temperature rating is the net of the different net color temperature ratings within the second LED grouping (Paragraph [0045-48]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin in view of Wu with wherein at least some LED light sources in the second LED grouping have different net color temperature ratings from each other, and the second net color temperature rating is the net of the different net color temperature ratings within the second LED grouping for purpose of provided the ability to select the color of light emitted by the device from a range of different colors as disclosed by Van de Ven (Paragraph [0038]).

In regards to claim 28. Miskin in view of Wu discloses the lamp of claim 24, 
Miskin in view of Wu does not specify wherein at least some LED light sources in the third LED grouping have different net color temperature ratings from each other, and the third net color temperature rating is the net of the different net color temperature ratings within the third LED grouping.
Van de Ven discloses wherein at least some LED light sources in the third LED grouping (Fig. 8, 13, 13 & Paragraph [0076-77]) have different net color temperature ratings from each other (Fig. 8, 12d & Paragraph [0074]), and the third net color temperature rating (Fig. 8, 13, 13 & Paragraph [0076-77]) is the net of the different net (Paragraph [0086-88]) color temperature ratings within the third LED grouping (Fig. 8, 13, 13 & Paragraph [0076-77]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Miskin in view of Wu with at least some LED light sources in the third LED grouping have different CCT ratings from each other, and the third net CCT rating is the net of the different CCT ratings within the third LED grouping for purpose of provided the ability to select the color of light emitted by the device from a range of different colors as disclosed by Van de Ven (Paragraph [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844